EXHIBIT 10.4

BB&T CORPORATION

AMENDED AND RESTATED

2004 STOCK INCENTIVE PLAN

 

  •  

Effective April 27, 2004

 

  •  

Amended and Restated Effective as of January 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     ARTICLE I      1.01   

Administrator

   1 1.02   

Affiliate

   1 1.03   

Agreement

   1 1.04   

Award

   1 1.05   

BB&T

   1 1.06   

Board

   1 1.07   

Code

   1 1.08   

Committee

   1 1.09   

Common Stock

   2 1.10   

Covered Employee

   2 1.11   

Director

   2 1.12   

Disability or Disabled

   2 1.13   

Displacement

   2 1.14   

Employee

   2 1.15   

Exchange Act

   2 1.16   

Fair Market Value

   2 1.17   

Freestanding SAR

   2 1.18   

Incentive Option

   3 1.19   

Independent Contractor

   3 1.20   

Nonqualified Option

   3 1.21   

Option

   3 1.22   

Participant

   3 1.23   

Performance Award

   3 1.24   

Performance Measures

   3 1.25   

Performance Share

   3 1.26   

Performance Unit

   3 1.27   

Phantom Stock Award

   3 1.28   

Plan

   3 1.29   

Related SAR

   3 1.30   

Restricted Award

   4 1.31   

Restricted Stock Award

   4 1.32   

Restricted Stock Unit

   4 1.33   

Retirement

   4 1.34   

SAR

   4 1.35   

Section 409A

   4 1.36   

Securities Act

   4 1.37   

Separation from Service

   4 1.38       

Specified Employee

   4

 

(i)



--------------------------------------------------------------------------------

  

ARTICLE II

PURPOSES

   4   

ARTICLE III

ADMINISTRATION

   3.01   

General

   5 3.02   

Authority of Administrator

   5 3.03   

Delegation of Authority

   6   

ARTICLE IV

PARTICIPATION

   4.01   

General

   7 4.02   

Grants; Award Agreements

   7   

ARTICLE V

SHARES SUBJECT TO PLAN AND AWARD LIMITATIONS

   5.01   

Shares Available for Awards

   7 5.02   

Shares Not Subject to Limitations

   8 5.03   

Adjustments

   8   

ARTICLE VI

OPTIONS

   6.01   

Grant of Options

   9 6.02   

Date of Grant

   9 6.03   

Option Price

   9 6.04   

Option Period; Exercise of Options

   9 6.05   

No Deferral Feature

   10 6.06   

Exercise of Options

   10 6.07   

Payment

   10 6.08   

Nontransferability

   11 6.09   

Disqualifying Dispositions

   11   

ARTICLE VII

STOCK APPRECIATION RIGHTS

   7.01   

Grant of SARs

   11 7.02   

Related SARs

   11 7.03   

Freestanding SARs

   11 7.04   

Date of Grant

   12 7.05   

No Deferral Feature

   12 7.06   

Exercise of SARs

   12 7.07   

Payment Upon Exercise

   12 7.08   

Nontransferability

   12   

ARTICLE VIII

RESTRICTED AWARDS

   8.01   

Grant of Restricted Awards

   13 8.02   

Vesting of Restricted Awards

   13 8.03   

Forfeiture of Restricted Awards

   13 8.04       

Shareholder Rights; Share Certificates

   13

 

(ii)



--------------------------------------------------------------------------------

8.05   

Time and Form of Payment

   13 8.06   

Payments to Specified Employees

   14 8.07   

No Acceleration

   14 8.08   

Nontransferability

   14   

ARTICLE IX

PERFORMANCE AWARDS

   9.01   

Grant of Performance Awards

   14 9.02   

Performance Awards

   15 9.03   

Vesting of Performance Awards

   15 9.04   

Time and Form of Payment

   15 9.05   

Payments to Specified Employees

   15 9.06   

No Acceleration

   15 9.07   

Forfeiture of Performance Awards

   15 9.08   

Nontransferability

   16   

ARTICLE X

PHANTOM STOCK AWARDS

   10.01   

Grant of Phantom Stock Awards

   16 10.02   

Phantom Stock Award

   16 10.03   

Vesting of Phantom Stock Awards

   16 10.04   

Amount of Payment

   16 10.05   

Time and Form of Payment

   16 10.06   

Payments to Specified Employees

   16 10.07   

No Acceleration

   17 10.08   

Nontransferability

   17   

ARTICLE XI

DIVIDENDS AND DIVIDEND EQUIVALENTS

   17   

ARTICLE XII

EFFECT OF TERMINATION

   17   

ARTICLE XIII

COMPLIANCE WITH LAWS; RESTRICTIONS ON AWARDS AND SHARES

   17   

ARTICLE XIV

AMENDMENT AND TERMINATION OF THE PLAN

   14.01   

General

   18 14.02   

Adjustment of Awards upon the Occurrence of Certain Unusual

or Nonrecurring Events

   18 14.03       

Cash Settlement

   18   

ARTICLE XV

EFFECTIVE DATE; TERM

   19

 

(iii)



--------------------------------------------------------------------------------

  

ARTICLE XVI

GENERAL PROVISIONS

   16.01   

Shareholder Rights

   19 16.02   

Withholding

   19 16.03   

Section 16(b) Compliance

   20 16.04   

Code Section 162(m) Performance-Based Compensation

   20 16.05   

Section 409 A

   21 16.06   

No Right or Obligation of Continued Employment or Service

   21 16.07   

Unfunded Plan; No Effect on Other Plans

   21 16.08   

Applicable Law

   22 16.09   

Deferrals

   22 16.10   

Beneficiary Designation

   22 16.11   

Gender and Number

   22 16.12   

Severability

   22 16.13   

Rules of Construction

   22 16.14       

Successors and Assigns

   23

 

(iv)



--------------------------------------------------------------------------------

BB&T CORPORATION

AMENDED AND RESTATED

2004 STOCK INCENTIVE PLAN

ARTICLE I

DEFINITIONS

In addition to other terms defined herein, the following terms shall have the
meanings given below:

1.01 Administrator shall mean the Board, and, upon its delegation of all or part
of its authority to administer the Plan to the Committee, the Committee.

1.02 Affiliate means any employer with which BB&T would be considered a single
employer under Section 414(b) and (c) of the Code, applied using 50% as the
percentage of ownership required under such Code sections; provided, however,
that the term “Affiliate” shall be construed in a manner in accordance with the
registration provisions of applicable federal securities laws.

1.03 Agreement means an agreement (which may be in written or electronic form,
in the Administrator’s discretion and which includes, as permitted under
Section 409A, any amendment or supplement thereto) between BB&T and a
Participant specifying the terms, conditions, and restrictions of an Award
granted to the Participant in accordance with the Plan. An Agreement may also
state such other terms, conditions, and restrictions, including but not limited
to terms, conditions, and restrictions applicable to shares subject to an Award,
as may be established by the Administrator in accordance with the Plan.

1.04 Award means, individually or collectively, a grant under the Plan of an
Option (including an Incentive Option or a Nonqualified Option), a Stock
Appreciation Right (including a Related SAR or a Freestanding SAR), a Restricted
Award (including a Restricted Stock Award or a Restricted Unit Award), a
Performance Award (including a Performance Share Award or a Performance Unit
Award), a Phantom Stock Award, or any other award granted under the Plan.

1.05 BB&T means BB&T Corporation, a North Carolina corporation, or any successor
thereto.

1.06 Board means the Board of Directors of BB&T.

1.07 Code means the Internal Revenue Code of 1986, as amended.

1.08 Committee means the Compensation Committee of the Board appointed to
administer the Plan.

 

- 1 -



--------------------------------------------------------------------------------

1.09 Common Stock means the common stock of BB&T Corporation, $5.00 par value.

1.10 Covered Employee shall have the meaning given the term in Section 162(m) of
the Code and related regulations.

1.11 Director means a member of the Board of Directors of BB&T or an Affiliate.

1.12 Disability or Disabled means:

(i) If the Participant is not covered under a disability insurance program of
the Company or an Affiliate, a Participant shall be deemed to be Disabled if
such Participant is determined to be totally disabled by the United States
Social Security Administration and incurs a Separation from Service; or

(ii) If the Participant is covered by a disability insurance program of the
Company or an Affiliate, that the Participant incurs a Separation from Service.

1.13 Displacement shall have the meaning ascribed to the term in any employment
agreement, consulting agreement, or other similar agreement, if any, to which
the Participant is a party; provided that any reference to “termination of
employment” or “termination of service” or “severance” shall mean a Separation
from Service as defined herein; or, if no such agreement applies, “displacement”
shall mean the Participant’s Separation from Service due to the elimination of
the Participant’s job or position without fault on the part of the Participant
(as determined by the Administrator).

1.14 Employee means any person who is an employee of BB&T or any Affiliate
(including entities which become Affiliates after the Effective Date of the
Plan); provided, however, that with respect to Incentive Options, “Employee”
means any person who is considered an employee of BB&T or any Affiliate for
purposes of Treas. Reg. Section 1.421- l(h) (or any successor provision related
thereto).

1.15 Exchange Act means the Securities Exchange Act of 1934, as amended.

1.16 Fair Market Value per share of the Common Stock shall be, to the extent
applicable to an Award, the closing sales price per share on the New York Stock
Exchange or the American Stock Exchange (as applicable) on the date an Award is
granted (provided, however, that for certain 2005 Awards as determined by the
Administrator, and for all 2006 Awards, such closing sales price per share shall
be on the nearest trading day preceding the date the Award is granted) or other
determination is made (each, a “valuation date”), or, if there is no transaction
on such date, then on the trading date nearest preceding the valuation date for
which closing sales price information is available. In the absence of any such
markets for the Common Stock, the Fair Market Value shall be determined by the
Board in good faith in accordance with Section 409 A.

1.17 Freestanding SAR means an SAR that is granted without relation to an
Option, as provided in Article VII.

 

- 2 -



--------------------------------------------------------------------------------

1.18 Incentive Option means an Option that is designated by the Administrator as
an Incentive Option and intended to meet the requirements of incentive stock
options under Code Section 422 and related regulations.

1.19 Independent Contractor means an independent contractor, consultant, or
advisor providing services to BB&T or an Affiliate.

1.20 Nonqualified Option means an Option that is not intended to qualify as an
incentive stock option under Code Section 422 and related regulations.

1.21 Option means a stock option granted under Article VI.

1.22 Participant means an individual employed by, or providing services to, BB&T
or an Affiliate who satisfies the requirements of Article IV and is selected by
the Administrator to receive an Award under the Plan.

1.23 Performance Award means a Performance Share Award and/or a Performance Unit
Award, as provided in Article IX.

1.24 Performance Measures mean one or more performance factors which may be
established by the Administrator with respect to an Award. Performance factors
may be based on such corporate, business unit or division and/or individual
performance factors and criteria as the Administrator in its discretion may deem
appropriate; provided, however, that, such performance factors shall be limited
to one or more of the following: (i) consolidated earnings before or after taxes
(including earnings before interest, taxes, depreciation, and amortization);
(ii) net income; (iii) operating income; (iv) earnings per share; (v) book value
per share; (vi) return on shareholders’ equity; (vii) return on investment;
(viii) return on capital; (ix) improvements in capital structure; (x) expense
management; (xi) profitability of an identifiable business unit or product;
(xii) maintenance or improvement of profit margins; (xiii) stock price or total
shareholder return; (xiv) market share; (xv) revenues or sales; (xvi) costs;
(xvii) cash flow; (xviii) working capital; (xix) return on assets; (xx) economic
wealth created; (xxi) strategic business criteria; and (xxii) efficiency
ratio(s). Such performance factors may include or exclude extraordinary items,
as determined by the Administrator.

1.25 Performance Share means an Award granted under Article IX.

1.26 Performance Unit means an Award granted under Article IX.

1.27 Phantom Stock Award means an Award granted under Article X.

1.28 Plan means the BB&T Corporation Amended and Restated 2004 Stock Incentive
Plan, as it may be hereafter amended and/or restated.

1.29 Related SAR means an SAR granted under Article VII that is granted in
relation to a particular Option and that can be exercised only upon the
surrender to BB&T, unexercised, of that portion of the Option to which the SAR
relates.

 

- 3 -



--------------------------------------------------------------------------------

1.30 Restricted Award means a Restricted Stock Award and/or a Restricted Stock
Unit Award, as provided in Article VIII.

1.31 Restricted Stock Award means shares of Common Stock awarded to a
Participant under Article VIII.

1.32 Restricted Stock Unit means a Restricted Award granted to a Participant
pursuant to Article VIII.

1.33 Retirement means that a Participant has incurred a Separation from Service
on or after his earliest early retirement date established under a tax-qualified
retirement plan maintained by BB&T or an Affiliate in which he participates.

1.34 SAR means a stock appreciation right granted under Article VII. References
to “SARs” include both Related SARs and Freestanding SARs, unless the context
requires otherwise.

1.35 Section 409A means Section 409A of the Code and the guidance issued
thereunder by the United States Department of the Treasury and/or Internal
Revenue Service.

1.36 Securities Act means the Securities Act of 1933, as amended.

1.37 Separation from Service means a termination of employment with BB&T and all
Affiliates that is a “separation from service” within the meaning of Section
409A.

1.38 Specified Employee means a “specified employee” within the meaning of
Section 409A and any “specified employee” identification policy of BB&T.

ARTICLE II

PURPOSES

The Plan is intended to assist BB&T in recruiting and retaining Employees,
Directors, and Independent Contractors of BB&T and its Affiliates with ability
and initiative by enabling eligible individuals to contribute to and participate
in BB&T’s future success and to associate their interests with those of BB&T and
its shareholders. In furtherance of this purpose, the Plan authorizes the grant
of Awards, including Options (including Incentive Options and Nonqualified
Options), SARs (including Related SARs and Freestanding SARs), Restricted Awards
(including Restricted Stock Awards and Restricted Stock Units), Performance
Awards (including Performance Share Awards and Performance Unit Awards), and
Phantom Stock Awards, to selected eligible individuals. The proceeds received by
BB&T from the sale of Common Stock pursuant to this Plan shall be used for
general corporate purposes.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION

3.01 General. The Plan shall be administered by the Board of BB&T or, upon its
delegation, by the Committee. Unless the Board determines otherwise, the
Committee shall be comprised solely of two or more “non-employee directors,” as
such term is defined in Rule 16b- 3 under the Exchange Act, or as may otherwise
be permitted under Rule 16b-3. Further, to the extent required by Section 162(m)
of the Code or related regulations, the Plan shall be administered by a
committee comprised of two or more “outside directors” (as such term is defined
in Section 162(m) or related regulations) or as may otherwise be permitted under
Section 162(m) and related regulations. For the purposes herein, the term
“Administrator” shall refer to the Board and, upon its delegation to the
Committee of all or part of its authority to administer the Plan, to the
Committee. Notwithstanding the foregoing, the Board shall have sole authority to
grant Awards to Directors who are not Employees of BB&T or its Affiliates.

3.02 Authority of Administrator. Subject to the provisions of the Plan, the
Administrator shall have full and final authority in its discretion to take any
action with respect to the Plan including, without limitation, the authority:

(a) to determine all matters relating to Awards, including selection of
individuals to be granted Awards, the types of Awards, the number of shares of
the Common Stock, if any, subject to an Award, and all terms, conditions,
restrictions, and limitations of an Award;

(b) to prescribe the form or forms of the Agreements evidencing any Awards
granted under the Plan;

(c) to establish, amend, and rescind rules and regulations for the
administration of the Plan; and

(d) to construe and interpret the Plan, Awards, and Agreements made under the
Plan, to interpret rules and regulations for administering the Plan, and to make
all other determinations deemed necessary or advisable for administering the
Plan.

The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator. Any
decision made, or action taken, by the Administrator in connection with the
administration of this Plan shall be final and conclusive.

The Administrator shall also have authority, in its sole discretion (except to
the extent precluded by Section 409A):

(i) to accelerate the date on which any Award which was not otherwise
exercisable, vested, or earned shall become exercisable, vested, or earned in
whole or in part without any obligation to accelerate such date with respect to
any other Award granted to any recipient;

 

- 5 -



--------------------------------------------------------------------------------

(ii) to modify or extend the terms and conditions for exercise, vesting, or
earning of an Award.

(iii) to specify in an Agreement that a Participant’s rights, payments, and/or
benefits with respect to an Award (including but not limited to any shares
issued or issuable and/or cash paid or payable with respect to an Award) shall
be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, Separation from Service for cause; violation of BB&T or
Affiliate policies; breach of non-solicitation, noncompetition, confidentiality
or other restrictive covenants that may apply to the Participant; or other
conduct by the Participant that is determined by the Administrator to be
detrimental to the business or reputation of BB&T or any Affiliate.

(iv) to establish terms and conditions of Awards (including but not limited to
the establishment of subplans) as the Administrator determines to be necessary
or appropriate to conform to the applicable requirements or practices of
jurisdictions outside of the United States.

In addition to action taken by meeting in accordance with applicable laws, any
action of the Administrator with respect to the Plan may be taken by a written
instrument signed by all of the members of the Board or Committee, as
appropriate, and any such action so taken by written consent shall be as fully
effective as if it had been taken by a majority of the members at a meeting duly
held and called. No member of the Board or Committee, as applicable, shall be
liable for any action or determination made in good faith with respect to the
Plan, an Award, or an Agreement. The members of the Board or Committee, as
applicable, shall be entitled to indemnification and reimbursement in the manner
provided in BB&T’s articles of incorporation or bylaws or pursuant to applicable
law. All expenses of administering this Plan shall be borne by BB&T.

3.03 Delegation of Authority. Notwithstanding the other provisions of Article
III, the Administrator may delegate to a subcommittee of the Committee or one or
more senior executive officers of BB&T the authority to grant Awards, and to
make any or all of the determinations reserved for the Administrator in the Plan
and summarized in Section 3.02 herein with respect to such Awards (subject to
any restrictions imposed by applicable laws, rules, and regulations and such
terms and conditions as may be established by the Administrator in accordance
with the Plan); provided, however, that, to the extent required by Section 16 of
the Exchange Act or Section 162(m) of the Code, the Participant, at the time of
said grant or other determination, (i) is not deemed to be an officer or
director of BB&T within the meaning of Section 16 of the Exchange Act; and
(ii) is not deemed to be a Covered Employee. To the extent that the
Administrator has delegated authority to grant Awards pursuant to this
Section 3.03 to a subcommittee of the Committee or to one or more senior
executive officers of BB&T, references to the Administrator shall include
references to such subcommittee or such senior executive officer or officers,
subject, however, to the requirements of the Plan, Rule 16b-3, Section 162(m) of
the Code and other applicable laws, rules, and regulations. The Administrator
may revoke or amend the terms of a delegation at any time but such action shall
not invalidate any prior actions of the Administrator’s delegate or delegates
that were consistent with the terms of the Plan.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE IV

PARTICIPATION

4.01 General. An Award may be granted only to an individual who satisfies all of
the following eligibility requirements on the date the Award is granted:

(a) The individual is either (i) an Employee of BB&T or an Affiliate, (ii) a
Director of BB&T or an Affiliate, or (iii) an independent contractor providing
services to BB&T or an Affiliate.

(b) With respect to the grant of Incentive Options, the individual is otherwise
eligible to participate under Article IV herein, is an Employee of BB&T or an
Affiliate and does not own, immediately before the time that the Incentive
Option is granted, stock possessing more than 10% of the total combined voting
power of all classes of stock of BB&T or an Affiliate. Notwithstanding the
foregoing, an Employee who owns more than 10% of the total combined voting power
of BB&T or an Affiliate may be granted an Incentive Option if the Option Price
is at least 110% of the Fair Market Value of the Common Stock, and the Option
Period (as defined in Section 6.03 herein) does not exceed five (5) years. For
this purpose, an individual will be deemed to own stock which is attributable to
him under Section 424(d) of the Code.

(c) With respect to the grant of substitute awards or assumption of awards in
connection with a merger, consolidation, acquisition, reorganization, or other
transaction involving BB&T or an Affiliate, the Administrator may grant Awards
to non-employees upon such terms and conditions as it determines to be
appropriate; provided that the recipient is otherwise eligible to receive the
Award and the terms of the Award are consistent with the Plan and applicable
laws, rules, and regulations (including, to the extent necessary, the federal
securities laws registration provisions and Sections 409 A and 424(a) of the
Code).

(d) The individual, being otherwise eligible under this Section 4.01, is
selected by the Administrator as a Participant in the Plan.

4.02 Grants; Award Agreements. The Administrator will designate individuals to
whom Awards are to be made and will specify the number of shares of Common
Stock, if any, subject to each Award and the other terms and conditions of
Awards. Each Award granted under the Plan shall be evidenced by an Agreement
which shall contain such terms, conditions, and restrictions as may be
determined by the Administrator, subject to the terms of the Plan.

ARTICLE V

SHARES SUBJECT TO PLAN AND AWARD LIMITATIONS

5.01 Shares Available for Awards. Subject to adjustments as provided in
Section 5.03, the aggregate number of shares of Common Stock that may be issued
pursuant to Awards granted under the Plan shall not exceed 35,000,000
(25,000,000 prior to April 24, 2007) shares of Common Stock. Shares delivered
under the Plan shall be authorized but unissued shares or shares purchased on
the open market or by private purchase. BB&T hereby reserves sufficient

 

- 7 -



--------------------------------------------------------------------------------

authorized shares of Common Stock to meet the grant of Awards hereunder.
Notwithstanding any provision herein to the contrary, each of the following
limitations shall apply to Awards granted under the Plan, in each case subject
to adjustments pursuant to Section 5.03:

(a) The maximum number of shares of Common Stock that may be issued under the
Plan pursuant to the grant of Incentive Options shall not exceed 35,000,000
(25,000,000 prior to April 24, 2007) shares;

(b) The maximum number of shares of Common Stock that may be issued under the
Plan pursuant to Restricted Awards shall be 15,000,000 (5,000,000 prior to
April 24, 2007) shares;

(c) In any calendar year, no Participant may be granted Options and SARs that
are not related to an Option for more than 500,000 shares of Common Stock;

(d) In any calendar year, no Participant may receive shares of Common Stock
pursuant to the grant of any Awards made under the Plan for more than a total of
500,000 shares of Common Stock; and

(e) In any calendar year, no Participant may receive Awards under the Plan paid
in cash having an aggregate dollar value in excess of $5,000,000.

(For purposes of Section 5.01(c) and (d), an Option and Related SAR shall be
treated as a single Award.)

5.02 Shares Not Subject to Limitations. The following will not be applied to the
share limitations of Section 5.01 above:

(a) Dividends, including dividends paid in shares, or dividend equivalents paid
in cash in connection with outstanding Awards;

(b) Awards which are settled in cash rather than the issuance of shares;

(c) Any shares subject to an Award under the Plan which Award is forfeited,
cancelled, terminated, expires or lapses for any reason without the issuance of
shares underlying the Award; and

(d) Any shares surrendered by a Participant or withheld by BB&T to pay the
option or purchase price for an Award or used to satisfy any tax withholding
requirement in connection with the exercise, vesting, or earning of an Award if,
in accordance with the terms of the Plan, a Participant pays such option or
purchase price or satisfies such tax withholding by either tendering previously
owned shares or having BB&T withhold shares.

5.03 Adjustments. If there is any change in the outstanding shares of Common
Stock because of a merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, reverse stock split, combination or
reclassification of the Common Stock, or if there is a similar change in the
capital stock structure of BB&T affecting the Common Stock, the number of shares
of Common Stock reserved for issuance under the Plan shall be correspondingly
adjusted,

 

- 8 -



--------------------------------------------------------------------------------

and the Administrator shall make such adjustments to the terms of Awards and to
any provisions of this Plan as the Administrator deems equitable to prevent
dilution or enlargement of Awards or as may otherwise be advisable.
Notwithstanding the foregoing, unless the Administrator determines otherwise,
the issuance by BB&T of shares of stock of any class, or securities convertible
into shares of stock of any class, for cash or property, or for labor or
services, either upon direct sale or upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of BB&T
convertible into such shares or other securities, shall not affect, and no
adjustment by reason thereof shall be made with respect to, outstanding Awards.

ARTICLE VI

OPTIONS

6.01 Grant of Options. Subject to the terms of the Plan, the Administrator may
in its sole and absolute discretion grant Options to such eligible individuals
in such numbers, subject to such terms and conditions, and at such times as the
Administrator shall determine. Both Incentive Options and Nonqualified Options
may be granted under the Plan, as determined by the Administrator; provided,
however, that Incentive Options may only be granted to Employees of BB&T or an
Affiliate. To the extent that an Option is designated as an Incentive Option but
does not qualify as such under Section 422 of the Code, the Option (or portion
thereof) shall be treated as a Nonqualified Option. An Option may be granted
with or without a Related SAR.

6.02 Date of Grant. References to the “date of grant,” “the date on which the
Option is granted,” and the like shall mean the date the Administrator has
fixed, for each Option, the identity of the Participant to receive an Option,
the maximum number of shares subject to the Option, and the minimum Option Price
of the Option; provided that there is no unreasonable delay in giving notice of
the grant to the Participant.

6.03 Option Price. The price per share at which an Option may be exercised (the
“Option Price”) shall be established by the Administrator and stated in the
Agreement evidencing the grant of the Option; provided, that (i) the Option
Price of an Option shall be no less than the Fair Market Value per share of the
Common Stock on the date the Option is granted (or 110% of the Fair Market Value
with respect to Incentive Options granted to an Employee who owns stock
possessing more than 10% of the total voting power of all classes of stock of
BB&T or an Affiliate, as provided in Section 4.01(b) herein); and (ii) in no
event shall the Option Price per share of any Option be less than the par value
per share of the Common Stock.

6.04 Option Period; Exercise of Options. The term of an Option (the “Option
Period”) shall be determined by the Administrator at the time the Option is
granted, shall be stated in the Agreement, and shall not extend more than 10
years from the date on which the Option is granted (or five years with respect
to Incentive Options granted to an Employee who owns stock possessing more than
10% of the total combined voting power of all classes of stock of BB&T or an
Affiliate, as provided in Section 4.01 (b) herein). Any Option or portion
thereof not exercised before expiration of the Option Period shall terminate.

 

- 9 -



--------------------------------------------------------------------------------

6.05 No Deferral Feature. No Option shall have any feature that would allow for
the deferral of compensation (within the meaning of Section 409A) other than the
deferral of recognition of income until the later of the exercise or disposition
of the Option or the time the shares acquired subject to the exercise of the
Option first become substantially vested (as defined in Treasury Regulation
Section 1.83-3(b)).

6.06 Exercise of Options.

(a) The period or periods during which, and conditions pursuant to which, an
Option may become exercisable shall be determined by the Administrator in its
discretion, subject to the terms of the Plan. An Option granted under this Plan
that is exercisable may be exercised with respect to any number of whole shares
less than the full number of whole shares for which the Option could be
exercised. A partial exercise of an Option shall not affect the right to
exercise the Option from time to time in accordance with this Plan and the
applicable Agreement with respect to remaining shares subject to the Option or
Related SAR.

(b) An Option that is exercisable may be exercised by giving written notice to
BB&T in form acceptable to the Administrator at such place and subject to such
conditions as may be established by the Administrator or its designee. Such
notice shall specify the number of shares to be purchased pursuant to the Option
and the aggregate purchase price to be paid therefor and shall be accompanied by
payment of such purchase price. The date of exercise shall be the date on which
BB&T has received both the notice of exercise and payment of the purchase price
(except as may be otherwise determined by the Administrator for option exercises
made pursuant to Section 6.07(c)).

(c) To the extent required under Section 422 of the Code, in no event shall
there first become exercisable by an Employee in any one calendar year Incentive
Options granted by BB&T or Affiliate with respect to shares having an aggregate
Fair Market Value (determined at the time an Incentive Option is granted)
greater than $100,000.

6.07 Payment. Unless an Agreement provides otherwise, payment upon exercise of
an Option shall be in the form of cash or cash equivalent; provided that, where
permitted by the Administrator and applicable laws, rules, and regulations,
payment may also be made:

(a) By delivery (by either actual delivery or attestation) of shares of Common
Stock owned by the Participant for a time period determined by the Administrator
and otherwise acceptable to the Administrator;

(b) By shares of Common Stock withheld upon exercise;

(c) By delivery of written notice of exercise to BB&T and delivery to a broker
of written notice of exercise and irrevocable instructions to promptly deliver
to BB&T the amount of sale or loan proceeds to pay the Option Price;

(d) By such other payment methods as may be approved by the Administrator and
which are acceptable under applicable law; or

(e) By any combination of the foregoing methods.

 

- 10 -



--------------------------------------------------------------------------------

Shares tendered or withheld in payment on the exercise of an Option shall be
valued at their Fair Market Value on the date of exercise, as determined by the
Administrator.

6.08 Nontransferability. Incentive Options shall not be transferable (including
by sale, assignment, pledge, or hypothecation) except by will or the laws of
intestate succession or, in the Administrator’s discretion, as may otherwise be
permitted in accordance with Section 422 of the Code and related regulations and
as specified in the Agreement. Nonqualified Options shall not be transferable
(including by sale, assignment, pledge, or hypothecation) other than by will or
the laws of intestate succession, except as may be permitted by the
Administrator in its sole discretion (in accordance with applicable law,
including the Code and registration provisions of the Securities Act) as
specified in the Agreement. Except as may be permitted by the preceding sentence
with respect to the transfer of Nonqualified Options, (i) during the lifetime of
a Participant to whom an Option is granted, the Option may be exercised only by
the Participant; and (ii) no right or interest of a Participant in any Option
shall be liable for, or subject to, any lien, obligation, or liability of such
Participant. The designation of a beneficiary in accordance with Section 16.10
shall not constitute a transfer.

6.09 Disqualifying Dispositions. If shares of Common Stock acquired upon
exercise of an Incentive Option are disposed of within two years following the
date of grant or one year following the transfer of such shares to a Participant
upon exercise, the Participant shall, promptly following such disposition,
notify BB&T in writing of the date and terms of such disposition and provide
such other information regarding the disposition as the Administrator may
reasonably require.

ARTICLE VII

STOCK APPRECIATION RIGHTS

7.01 Grant of SARs. Subject to the terms of the Plan, the Administrator may in
its discretion grant SARs to Participants, in such numbers, upon such terms, and
at such times as the Administrator shall determine. SARs may be granted with
respect to all or a portion of the shares of Common Stock subject to an Option
(a “Related SAR”) or may be granted separately and independently of an Option (a
“Freestanding SAR”). The base price per share of an SAR shall never be less than
100% of the Fair Market Value per share of the Common Stock on the date the SAR
is granted.

7.02 Related SARs. A Related SAR shall be granted concurrently with the grant of
the related Option. Related SARs shall be exercisable only at the time and to
the extent that the related Option is exercisable, and in no event after the
complete termination or full exercise of the related Option. Upon the exercise
of a Related SAR, the Option shall be canceled to the extent of the number of
shares as to which the Related SAR is exercised, and upon the exercise of a
related Option, the Related SAR shall be canceled to the extent of the number of
shares as to which the related Option is exercised or surrendered.

7.03 Freestanding SARs. An SAR may be granted without relationship to an Option
(as defined above, a “Freestanding SAR”) and, in such case, will be exercisable
upon such terms and subject to such conditions as may be determined by the
Administrator, subject to the terms of the Plan.

 

- 11 -



--------------------------------------------------------------------------------

7.04 Date of Grant. References to the “date of grant,” “the date on which the
SAR is granted,” and the like shall mean the date the Administrator has fixed,
for each SAR, the identity of the Participant to receive a SAR, the maximum
number of shares subject to the SAR, and the minimum base price of the SAR;
provided that there is no unreasonable delay in giving notice of the grant to
the Participant.

7.05 No Deferral Feature. No SAR shall have any feature that would allow for the
deferral of compensation (within the meaning of Section 409A) other than the
deferral of recognition of income until the exercise of the SAR.

7.06 Exercise of SARs.

(a) Subject to the terms of the Plan, SARs shall be exercisable in whole or in
part upon such terms and conditions as may be established by the Administrator
and stated in the applicable Agreement. The period during which an SAR may be
exercisable shall not exceed 10 years from the date of grant or, in the case of
Related SARs, such shorter Option Period as may apply to the related Option. Any
SAR or portion thereof not exercised before expiration of the period established
by the Administrator shall terminate.

(b) SARs may be exercised by giving written notice to BB&T in form acceptable to
the Administrator at such place and subject to such terms and conditions as may
be established by the Administrator or its designee. Unless the Administrator
determines otherwise in the Agreement, the date of exercise of an SAR shall mean
the date on which BB&T shall have received proper notice from the Participant of
the exercise of such SAR.

7.07 Payment Upon Exercise. Subject to the limitations of the Plan, upon the
exercise of an SAR, a Participant shall be entitled to receive payment from BB&T
in an amount determined by multiplying (i) the difference between the Fair
Market Value of a share of Common Stock on the date of exercise of the SAR over
the base price of the SAR by (ii) the number of shares of Common Stock with
respect to which the SAR is being exercised. Such consideration shall be paid in
cash, shares of Common Stock (valued at Fair Market Value on the date of
exercise of the SAR), or a combination of cash and shares of Common Stock, as
determined by the Administrator. Cash payments shall be made within 15 business
days of exercise; provided that if such 15-day period begins in one calendar
year and ends in another calendar year, the Participant shall have no right to
designate the calendar year of payment. Shares shall be issued in accordance
with Section 16.01. No fractional shares of Common Stock will be issuable upon
exercise of the SAR and, unless otherwise provided in the applicable Agreement,
the Participant will receive cash in lieu of fractional shares.

7.08 Nontransferability. Unless the Administrator determines otherwise in
accordance with applicable law, including the Code (i) SARs shall not be
transferable (including by sale, assignment, pledge, or hypothecation) other
than by will or the laws of intestate succession, and (ii) SARs may be exercised
during the Participant’s lifetime only by him or by his guardian or legal
representative. The designation of a beneficiary in accordance with
Section 16.10 shall not constitute a transfer.

 

- 12 -



--------------------------------------------------------------------------------

ARTICLE VIII

RESTRICTED AWARDS

8.01 Grant of Restricted Awards. Subject to the terms of the Plan, the
Administrator may in its discretion grant Restricted Awards to Participants in
such numbers, upon such terms and conditions and at such times as the
Administrator shall determine. Such Restricted Awards may be in the form of
Restricted Stock Awards and/or Restricted Stock Units that are subject to
certain conditions, which conditions must be met in order for the Restricted
Award to vest or be earned (in whole or in part) and no longer subject to
forfeiture. The Administrator shall determine the nature, length, and starting
date of the period during which a Restricted Award may be earned (the
“Restriction Period”), and shall determine the conditions which must be met in
order for a Restricted Award to be granted or to vest or be earned (in whole or
in part), which conditions may include, but are not limited to, payment of a
stipulated purchase price for the Restricted Award, attainment of performance
objectives, continued service or employment for a certain period of time (or a
combination of attainment of performance objectives and continued service),
Retirement, Displacement, Disability, death, or any combination of such
conditions. In the case of Restricted Awards based upon performance criteria, or
a combination of performance criteria and continued service, the Administrator
shall determine the Performance Measures applicable to such Restricted Awards
(subject to Section 1.24 herein).

8.02 Vesting of Restricted Awards. Subject to the terms of the Plan and
Section 409A, the Administrator shall have sole authority to determine whether
and to what degree Restricted Awards have vested or have been earned and are
payable and to establish and interpret the terms and conditions of Restricted
Awards.

8.03 Forfeiture of Restricted Awards. Unless the Administrator determines
otherwise in the Agreement (taking into account applicable law, including
Section 409A), if the employment or service of a Participant shall terminate for
any reason and all or any part of a Restricted Award has not vested or been
earned pursuant to the terms of the Plan and the individual Agreement, such
Award, to the extent not then vested or earned, shall be forfeited immediately
upon such termination and the Participant shall have no further rights with
respect thereto.

8.04 Shareholder Rights; Share Certificates. The Administrator shall have sole
discretion to determine whether a Participant shall have dividend rights, voting
rights, or other rights as a shareholder with respect to shares subject to a
Restricted Stock Award which has not vested or has not been earned. The
Administrator shall have the right to retain custody of certificates evidencing
the shares subject to a Restricted Stock Award and to require the Participant to
deliver to BB&T a stock power, endorsed in blank, with respect to such Award,
until such time as the Restricted Award vests or is forfeited.

 

- 13 -



--------------------------------------------------------------------------------

8.05 Time and Form of Payment. Restricted Stock Awards shall be payable in
shares of Common Stock. Restricted Stock Units shall be payable in cash or whole
shares of Common Stock, or partly in cash and partly in whole shares of Common
Stock, in accordance with the terms of the Plan and in the discretion of the
Administrator. Subject to Section 8.06, in the absence of other payment
arrangements in the Agreement in accordance with Section 409A, payments related
to Restricted Stock Units shall be made in a lump sum within 90 calendar days of
the end of the Restriction Period; provided that if such 90-day period begins in
one calendar year and ends in another calendar year, the Participant shall have
no right to designate the calendar year of payment; and issuance of shares shall
be made in accordance with Section 16.01.

8.06 Payments to Specified Employees. Notwithstanding anything to the contrary
in Section 8.05 or Section 16.01, Restricted Stock Units payable upon a
Separation from Service of a Specified Employee during the 6-month period
following such Separation from Service, to the extent they constitute
nonqualified deferred compensation subject to Section 409A, shall not be paid or
issued until within the 30-day period commencing with the first day of the
seventh month following the month of the Specified Employee’s Separation from
Service (provided that if such 30-day period begins in one calendar year and
ends in another calendar year, the Participant shall have no right to designate
the calendar year of payment).

8.07 No Acceleration. Except as permitted under Section 409 A, no acceleration
of the time or form of payment of a Restricted Award shall be permitted.

8.08 Nontransferability. Unless the Administrator determines otherwise in
accordance with applicable law, including the Code, (i) Restricted Awards shall
not be transferable (including by sale, assignment, pledge, or hypothecation)
other than by will or the laws of intestate succession, and (ii) shares of
Common Stock subject to a Restricted Award may not be sold, transferred,
assigned, pledged, or otherwise encumbered until all restrictions related to the
Award have lapsed and all conditions to vesting have been met. The designation
of a beneficiary in accordance with Section 16.10 shall not constitute a
transfer.

ARTICLE IX

PERFORMANCE AWARDS

9.01 Grant of Performance Awards. Subject to the terms of the Plan, the
Administrator may in its discretion grant Performance Awards to such eligible
individuals in such amounts, upon such terms and conditions and at such times as
the Administrator shall determine. Subject to Section 5.01, above, the
Administrator shall have complete discretion in determining the number of
Performance Units and/or Performance Shares granted to any Participant. The
Administrator shall determine the nature, length, and starting date of the
period during which a Performance Award may be earned (the “Performance
Period”), and shall determine the conditions which must be met in order for a
Performance Award to be granted or to vest or be earned (in whole or in part),
which conditions may include but are not limited to specified performance
objectives, continued service or employment for a certain period of time, or a
combination of such conditions. Subject to Section 1.24 herein, the
Administrator shall determine the Performance Measures to be used in valuing
Performance Awards.

 

- 14 -



--------------------------------------------------------------------------------

9.02 Performance Awards. Performance Awards may be in the form of Performance
Shares and/or Performance Units. As specified in an Agreement, (i) an Award of a
Performance Share is a grant of a right to receive shares of Common Stock, the
cash value thereof, or a combination thereof, which is contingent upon the
achievement of performance or other objectives during a specified period and
which has a value on the date of grant equal to the Fair Market Value of a share
of Common Stock; and (ii) an Award of a Performance Unit is a grant of a right
to receive shares of Common Stock or cash value thereof, or a combination
thereof, which is contingent upon the achievement of performance or other
objectives during a specified period, and which has an initial value determined
in a dollar amount established by the Administrator at the time of grant.

9.03 Vesting of Performance Awards. Subject to the terms of the Plan, the
Administrator shall have sole authority to determine whether and to what degree
Performance Awards have been earned and are payable and to interpret the terms
and conditions of Performance Awards.

9.04 Time and Form of Payment. Payment of the amount to which a Participant
shall be entitled upon earning a Performance Award shall be made in cash, shares
of Common Stock, or a combination of cash and shares of Common Stock, as
determined by the Administrator in its sole discretion. Subject to Section 9.05,
in the absence of other payment arrangements in the Agreement in accordance with
Section 409A, payments related to Performance Awards shall be made in a lump sum
within 90 calendar days of the end of the Performance Period; provided that if
such 90-day period begins in one calendar year and ends in another calendar
year, the Participant shall have no right to designate the calendar year of
payment; and any issuance of shares shall be made in accordance with Section
16.01.

9.05 Payments to Specified Employees. Notwithstanding anything to the contrary
in Section 9.04 or Section 16.01, Performance Awards payable upon a Separation
from Service of a Specified Employee during the 6-month period following such
Separation from Service, to the extent they constitute nonqualified deferred
compensation subject to Section 409A, shall not be paid or issued until within
the 30-day period commencing with the first day of the seventh month following
the month of the Specified Employee’s Separation from Service (provided that if
such 30-day period begins in one calendar year and ends in another calendar
year, the Participant shall have no right to designate the calendar year of
payment).

9.06 No Acceleration. Except as permitted under Section 409A, no acceleration of
the time or form of payment of a Performance Award shall be permitted.

9.07 Forfeiture of Performance Awards. Unless the Administrator determines
otherwise in the Agreement (taking into account applicable law, including
Section 409A), if the employment or service of a Participant shall terminate for
any reason and the Participant has not earned all or part of a Performance Award
pursuant to the terms of the Plan and individual Agreement, such Award, to the
extent not then earned, shall be forfeited immediately upon such termination of
employment or service and the Participant shall have no further rights with
respect thereto.

 

- 15 -



--------------------------------------------------------------------------------

9.08 Nontransferability. Unless the Administrator determines otherwise in
accordance with applicable law, including the Code, (i) Performance Awards which
have not been earned shall not be transferable (including by sale, assignment,
pledge, or hypothecation) other than by will or the laws of intestate
succession, and (ii) shares of Common Stock subject to a Performance Award may
not be sold, transferred, assigned, pledged, or otherwise encumbered until the
Performance Period has expired and all conditions to earning the Award have been
met. The designation of a beneficiary in accordance with Section 16.10 shall not
constitute a transfer.

ARTICLE X

PHANTOM STOCK AWARDS

10.01 Grant of Phantom Stock Awards. Subject to the terms of the Plan, the
Administrator may in its discretion grant Phantom Stock Awards to Participants,
in such numbers, upon such terms and at such times as the Administrator shall
determine.

10.02 Phantom Stock Award. A Phantom Stock Award is an Award to a Participant of
a number of hypothetical share units with respect to shares of Common Stock,
with a value based on the Fair Market Value of a share of Common Stock.

10.03 Vesting of Phantom Stock Awards. Subject to the terms of the Plan, the
Administrator shall have sole authority to determine whether and to what degree
Phantom Stock Awards have vested and are payable and to interpret the terms and
conditions of Phantom Stock Awards.

10.04 Amount of Payment. Upon vesting of all or a part of a Phantom Stock Award
and satisfaction of such other terms and conditions as may be established by the
Administrator, the Participant shall be entitled to a payment of an amount equal
to the Fair Market Value of one share of Common Stock with respect to each such
Phantom Stock unit which has vested. The Administrator may, however, establish a
limitation on the amount payable in respect of each share of Phantom Stock.

10.05 Time and Form of Payment. Payment may be made, in the discretion of the
Administrator, in cash or in shares of Common Stock (or in a combination
thereof) valued at their Fair Market Value on the applicable vesting date or
dates (or other date or dates) set forth in the Agreement. Subject to
Section 10.06, payment may be made in a lump sum or in installments upon such
terms as may be established by the Administrator in the Agreement in accordance
with Section 409A.

10.06 Payments to Specified Employees. Notwithstanding anything to the contrary
in Section 10.05 or Section 16.01, Phantom Stock Awards payable upon a
Separation from Service of a Specified Employee during the 6-month period
following such Separation from Service, to the extent they constitute
nonqualified deferred compensation subject to Section 409A, shall not be paid or
issued until within the 30-day period commencing with the first day of the
seventh month following the month of the Specified Employee’s Separation from
Service (provided that if such 30-day period begins in one calendar year and
ends in another calendar year, the Participant shall have no right to designate
the calendar year of payment).

 

- 16 -



--------------------------------------------------------------------------------

10.07 No Acceleration. Except as permitted under Section 409 A, no acceleration
of the time or form of payment of a Phantom Stock Award shall be permitted.

10.08 Nontransferability. Unless the Administrator determines otherwise in
accordance with applicable law, including the Code, (i) Phantom Stock Awards
shall not be transferable (including by sale, assignment, pledge, or
hypothecation) other than by will or the laws of intestate succession,
(ii) Phantom Stock Awards may be exercised during the Participant’s lifetime
only by him or by his guardian or legal representative, and (iii) shares of
Common Stock (if any) subject to a Phantom Stock Award may not be sold,
transferred, assigned, pledged, or otherwise encumbered until the Phantom Stock
Award has vested and all other conditions established by the Administrator have
been met. The designation of a beneficiary in accordance with Section 16.10
shall not constitute a transfer.

ARTICLE XI

DIVIDENDS AND DIVIDEND EQUIVALENTS

Except with regard to Options and SARs, the Administrator may, in its sole
discretion, provide that Awards granted under the Plan earn dividends or
dividend equivalents. No dividends or dividend equivalents shall be granted with
respect to Option or SARs. Such dividends or dividend equivalents may be paid
currently or may be credited to a Participant’s account. Any crediting of
dividends or dividend equivalents may be subject to such restrictions and
conditions as the Administrator may establish, including reinvestment in
additional shares of Common Stock or share equivalents.

ARTICLE XII

EFFECT OF TERMINATION

The Administrator shall determine the extent, if any, to which a Participant
shall have any rights with respect to an Award (including but not limited to the
right to exercise all or part of an Option or SAR or for all or part of a
Restricted Award, Performance Award, or Phantom Stock Award to vest or be
earned) following the Participant’s Separation from Service with BB&T or an
Affiliate. Such provisions will be determined in the sole discretion of the
Administrator, shall be included in the Agreement relating to such Award, need
not be uniform among all Awards issued under the Plan, and may reflect
distinctions based on the reasons for Separation from Service. The Administrator
also may decide, in accordance with Section 409A, to what extent leaves of
absence for governmental or military service, illness, temporary disability or
other reasons shall not be deemed Separations from Service.

ARTICLE XIII

COMPLIANCE WITH LAWS; RESTRICTIONS ON AWARDS AND SHARES

BB&T may impose such restrictions on Awards and shares or any other benefits
underlying Awards hereunder as it may deem advisable, including without
limitation restrictions

 

- 17 -



--------------------------------------------------------------------------------

under the Code and federal securities laws, the requirements of any stock
exchange or similar organization, and any blue sky, state, or foreign securities
laws applicable to such securities. Notwithstanding any other Plan provision to
the contrary, BB&T shall not be obligated to issue, deliver, or transfer shares
of Common Stock under the Plan, make any other distribution of benefits under
the Plan, or take any other action, unless such delivery, distribution, or
action is in compliance with all applicable laws, rules, and regulations
(including but not limited to the requirements of the Code and the Securities
Act). BB&T may cause a restrictive legend to be placed on any certificate for
shares issued pursuant to an Award hereunder in such form as may be prescribed
from time to time by applicable laws and regulations or as may be advised by
legal counsel.

ARTICLE XIV

AMENDMENT AND TERMINATION OF THE PLAN

14.01 General.

(a) The Plan may be amended, altered, or terminated at any time by the Board;
provided, that (i) approval of an amendment to the Plan by the shareholders of
BB&T shall be required to the extent, if any, that shareholder approval of such
amendment is required by applicable law, rule, or regulation; and (ii) except
for adjustments made pursuant to Section 5.03, the Option Price for any
outstanding Option or base price of any outstanding SAR granted under the Plan
may not be decreased after the date of grant, nor may any outstanding Option or
SAR granted under the Plan be surrendered to BB&T as consideration for the grant
of a new Option or SAR with a lower Option Price or base price than the original
Option or SAR, as the case may be, without shareholder approval of any such
action.

(b) Subject to Section 409A, the Administrator may amend, alter, or terminate
any Award granted under the Plan, prospectively or retroactively, but such
amendment, alteration, or termination of an Award shall not, without the consent
of the recipient of an outstanding Award, materially adversely affect the rights
of the recipient with respect to the Award.

14.02 Adjustment of Awards upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Administrator shall have authority to make adjustments
to the terms and conditions of Awards in recognition of unusual or nonrecurring
events affecting BB&T or any Affiliate, or the financial statements of BB&T or
any Affiliate, or of changes in applicable laws, regulations, or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable laws, rules, or regulations.

14.03 Cash Settlement. Notwithstanding any provision of the Plan, an Award or an
Agreement to the contrary, the Administrator may cause any Award granted under
the Plan to be canceled in consideration of an alternative award or cash payment
of an equivalent cash value, as determined by the Administrator, made to the
holder of such canceled Award; provided that the Administrator shall consider
the effect of Section 409A.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE XV

EFFECTIVE DATE; TERM

The original effective date of the Plan is April 27, 2004. No Awards will be
granted after April 26, 2014. Awards which are outstanding on April 26, 2014 (or
such earlier termination date as may be established by the Board pursuant to
Section 14.01 herein) shall continue in accordance with their terms, unless
otherwise provided in the Plan or an Agreement. The effective date of the Plan,
as amended and restated for Section 409 A, is January 1, 2005.

ARTICLE XVI

GENERAL PROVISIONS

16.01 Shareholder Rights. Except as otherwise determined by the Administrator
(and subject to the provisions of Section 8.04 regarding Restricted Awards), a
Participant and his legal representative, legatees, or distributees shall not be
deemed to be the holder of any shares subject to an Award and shall not have any
rights of a shareholder unless and until certificates for such shares have been
issued and delivered to him or them under the Plan. A certificate or
certificates for shares of Common Stock acquired upon exercise of an Option or
SAR shall be issued in the name of the Participant (or his beneficiary) and
distributed to the Participant (or his beneficiary) as soon as practicable
following receipt of notice of exercise and, with respect to Options, payment of
the purchase price (except as may otherwise be determined by BB&T in the event
of payment of the Option Price pursuant to Section 6.07(c) herein); provided
that such certificate(s) for shares shall be issued within 30 business days of
notice of exercise (and if such 30-day period begins in one calendar year and
ends in another, the Participant shall have no right to designate the calendar
year of issuance). Except as otherwise provided in Section 8.04 regarding
Restricted Stock Awards or in an Agreement in accordance with Section 409A, a
certificate or certificates for any shares of Common Stock issuable pursuant to
a Restricted Award, Performance Award, or Phantom Stock Award shall be issued in
the name of the Participant (or his beneficiary) and distributed to the
Participant (or his beneficiary) after the Award (or portion thereof) has
vested; provided that such certificate(s) for shares shall be issued within the
time required for payment pursuant to Sections 8.05, 8.06, 9.04, 9.05, 10.05,
and 10.06.

16.02 Withholding. BB&T shall withhold all required local, state, federal,
foreign, and other taxes and any other amount required to be withheld by any
governmental authority or law from any amount payable in cash with respect to an
Award. Prior to the delivery or transfer of any certificate for shares or any
other benefit conferred under the Plan, BB&T shall require any recipient of an
Award to pay to BB&T in cash the amount of any tax or other amount required by
any governmental authority to be withheld and paid over by BB&T to such
authority for the account of such recipient. Notwithstanding the foregoing, the
Administrator may establish procedures to permit a recipient to satisfy such
obligation in whole or in part, and any local, state, federal, foreign, or other
income tax obligations relating to such an Award, by electing (the “election”)
to have BB&T withhold shares of Common Stock from the shares to which the

 

- 19 -



--------------------------------------------------------------------------------

recipient is entitled. The number of shares to be withheld shall have a Fair
Market Value as of the date that the amount of tax to be withheld is determined
as nearly equal as possible to (but not exceeding) the amount of such
obligations being satisfied. Each election must be made in writing to the
Administrator in accordance with election procedures established by the
Administrator.

16.03 Section 16(b) Compliance. To the extent that any Participants in the Plan
are subject to Section 16(b) of the Exchange Act, it is the general intention of
BB&T that transactions under the Plan shall comply with Rule 16b-3 under the
Exchange Act and that the Plan shall be construed in favor of such Plan
transactions meeting the requirements of Rule 16b- 3 or any successor rules
thereto. Notwithstanding anything in the Plan to the contrary, the
Administrator, in its sole and absolute discretion, may bifurcate the Plan so as
to restrict, limit, or condition the use of any provision of the Plan to
Participants who are officers or directors subject to Section 16 of the Exchange
Act without so restricting, limiting, or conditioning the Plan with respect to
other Participants.

16.04 Code Section 162(m) Performance-Based Compensation.

(a) To the extent to which Section 162(m) of the Code is applicable, BB&T
intends that compensation paid under the Plan to Covered Employees will, to the
extent practicable, constitute “qualified performance-based compensation” within
the meaning of Section 162(m) and related regulations, unless otherwise
determined by the Administrator. Accordingly, Awards granted to Covered
Employees which are intended to qualify for the performance-based exception
under Code Section 162(m) and related regulations shall be deemed to include any
such additional terms, conditions, limitations and provisions as are necessary
to comply with the performance-based compensation exemption of Section 162(m),
unless the Administrator, in its discretion, determines otherwise.

(b) If the Administrator reasonably anticipates that the deduction with respect
to a payment would not be permitted solely due to the application of
Section 162(m) of the Code, the Administrator may defer that amount of the
payment to the extent deemed necessary to ensure deductibility; provided,
however, that (i) the deduction limitation of Section 162(m) of the Code shall
be applied to all payments to similarly situated Participants on a reasonably
consistent basis; (ii) the payment must be made by the earliest of (x) during
BB&T’s (or the Affiliate’s) first taxable year in which BB&T (or the Affiliate)
reasonably anticipates, or should reasonably anticipate, that if the payment is
made during such year, the deduction of such payment will not be barred by
application of Section 162(m) of the Code or (y) during the period beginning
with the date of the Participant’s Separation from Service and ending on the
later of the last day of the taxable year of BB&T (or the Affiliate) in which
the Participant incurs a Separation from Service or the 15th day of the third
month following the Participant’s Separation from Service; (iii) where any
payment to a particular Participant is delayed because of Section 162(m), the
delay in payment will be treated as a subsequent deferral election unless all
scheduled payments to such Participant that could be delayed are also delayed;
(iv) where a payment is delayed to a date on or after the Participant’s
Separation from Service, the payment will be considered a payment upon a
Separation from Service for purposes of the Section 409A 6- month delay for
Specified Employees; and (v) no election may be provided to a Participant with
respect to the timing of payment hereunder.

 

- 20 -



--------------------------------------------------------------------------------

16.05 Section 409A. To the extent applicable, BB&T intends that the Plan comply
with Section 409A, and the Plan shall be construed in a manner to comply with
Section 409A. Should any provision be found not in compliance with Section 409A,
Participants shall be contractually obligated to execute any and all amendments
to Awards deemed necessary and required by legal counsel for BB&T to achieve
compliance with Section 409A. By acceptance of an Award, Participants
irrevocably waive any objections they may have to the amendments required by
Section 409A. Participants also agree that in no event shall any payment
required to be made pursuant to this Plan that is considered “nonqualified
deferred compensation” within the meaning of Section 409A be accelerated in
violation of Section 409A. In the event a Participant is a Specified Employee,
and payments that are nonqualified deferred compensation cannot commence until
the lapse of 6 months after a Separation from Service, then any such payments
that are required to be paid during such 6-month period in a single lump sum
shall be made on the date that is within the 30-day period commencing with the
first day of the seventh month after the month of the Participant’s Separation
from Service (provided that if such 30-day period begins in one calendar year
and ends in another calendar year, the Participant shall have no right to
designate the calendar year of payment). Furthermore, the first 6 months of any
such payments of nonqualified deferred compensation that are required to be paid
in installments shall be paid within the 30-day period commencing with the first
day of the seventh month following the month of the Participant’s Separation
from Service (provided that if such 30-day period begins in one calendar year
and ends in another calendar year, the Participant shall have no right to
designate the calendar year of payment). All remaining installment payments
shall be made or provided as they would ordinarily have been under the
provisions of the Agreement. Notwithstanding any other provision of the Plan,
the tax treatment of Awards under the Plan shall not be, and is not, warranted
or guaranteed. Neither BB&T, any Affiliate, the Board, the Committee,
Administrator, nor any of their delegatees shall be held liable for any taxes,
penalties, or other monetary amounts owed by a Participant, his beneficiary, or
other person as a result of the grant, modification, or amendment of an Award or
the adoption, modification, amendment, or administration of the Plan.

16.06 No Right or Obligation of Continued Employment or Service. Neither the
Plan, the grant of an Award, nor any other action related to the Plan shall
confer upon any individual any right to continue in the service of BB&T or an
Affiliate as an Employee, Director, or Independent Contractor or affect in any
way with the right of BB&T or an Affiliate to terminate an individual’s
employment or service at any time.

16.07 Unfunded Plan; No Effect on Other Plans.

(a) The Plan shall be unfunded, and BB&T shall not be required to create a trust
or segregate any assets that may at any time be represented by Awards under the
Plan. The Plan shall not establish any fiduciary relationship between BB&T or
any Affiliate and any Participant or other person. Neither a Participant nor any
other person shall, by reason of the Plan, acquire any right in or title to any
assets, funds, or property of BB&T or any Affiliate, including, without
limitation, any specific funds, assets, or other property which BB&T or any
Affiliate, in their discretion, may set aside in anticipation of a liability
under the Plan. A Participant shall have only a contractual right to the Common
Stock or other amounts, if any, payable under the Plan, unsecured by any assets
of BB&T or any Affiliate. Nothing contained in the Plan shall constitute a
guarantee that the assets of such entities shall be sufficient to pay any
benefits to any person.

 

- 21 -



--------------------------------------------------------------------------------

(b) The amount of any compensation deemed to be received by a Participant
pursuant to an Award shall not constitute compensation with respect to which any
other employee benefits of such Participant are determined, including, without
limitation, benefits under any bonus, pension, profit sharing, life insurance,
or salary continuation plan, except as otherwise specifically provided by the
terms of such plan or as may be determined by the Administrator.

(c) The adoption of the Plan shall not affect any other stock incentive or other
compensation plans in effect for BB&T or any Affiliate, nor shall the Plan
preclude BB&T from establishing any other forms of stock incentive or other
compensation for employees or service providers of BB&T or any Affiliate.

16.08 Applicable Law. The Plan shall be governed by and construed in accordance
with the laws of the State of North Carolina, without regard to the conflict of
laws provisions of any state, and in accordance with applicable United States
federal laws.

16.09 Deferrals. The Administrator may permit or require, at the time an Award
is granted, a Participant to defer receipt of the delivery of shares of Common
Stock, the payment of cash, or the provision of any other benefit that would
otherwise be due pursuant to the exercise, vesting, or earning of an Award. If
any such deferral is required or permitted, the Administrator shall, in its
discretion, establish rules and procedures in writing for such deferrals in
accordance with Section 409A.

16.10 Beneficiary Designation. The Administrator may permit a Participant to
designate in writing a person or persons as beneficiary, which beneficiary shall
be entitled to receive settlement of Awards (if any) to which the Participant is
otherwise entitled in the event of death. In the absence of such designation by
a Participant, and in the event of the Participant’s death, the estate of the
Participant shall be treated as beneficiary for purposes of the Plan, unless the
Administrator determines otherwise. The Administrator shall have sole discretion
to approve and interpret the form or forms of such beneficiary designation.

16.11 Gender and Number. Except where otherwise indicated by the context, words
in any gender shall include any other gender, words in the singular shall
include the plural and the plural shall include the singular.

16.12 Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

16.13 Rules of Construction. Headings are given to the articles and sections of
this Plan solely as a convenience to facilitate reference. The reference to any
statute, regulation or other provision of law shall be construed to refer to any
amendment to or successor of such provision of law.

 

- 22 -



--------------------------------------------------------------------------------

16.14 Successors and Assigns. The Plan shall be binding upon BB&T, its
successors and assigns, and Participants, their executors, administrators,
permitted transferees, and beneficiaries.

REST OF PAGE INTENTIONALLY LEFT BLANK

 

- 23 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this BB&T Corporation Amended and Restated 2004 Stock
Incentive Plan, is, by the authority of the Board of Directors of BB&T, executed
on behalf of BB&T, the 23rd day of October, 2007.

 

BB&T Corporation By:   /s/ Kelly S. King Name:   Kelly S. King Title:   Chief
Operating Officer

 

ATTEST: By:   /s/ M. Patricia Oliver Name:   M. Patricia Oliver Title:  
Secretary

[Corporate Seal]

 

- 24 -